El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Habiéndose casado John W. Allen con Sarah T. Alien en el Estado de New York donde, según convenio de las par-tes en este pleito, no se reconoce la sociedad de gananciales en el matrimonio y donde todos los bienes que durante él adquiere el marido, que no sean privativos de la mujer, son de la propiedad del esposo y de su libre disposición, com-pró posteriormente varias fincas rústicas en esta isla las- que después se comprometió a vender a Tracy Bartholomew. De-mandado por éste John W. Alien para que lleve a efecto el compromiso de venta que le hizo y dictada sentencia con-denatoria, la única cuestión propuesta por la esposa inter-ventora tanto en el tribunal inferior como en éste es si la venta o el compromiso de venta hecho por su marido es válido u pesar de no haber obtenido su consentimiento, toda vez que se trata de bienes inmuebles adquiridos durante el matri-monio y radicados en esta isla donde para enajenarlos se necesita el consentimiento expreso de ambos cónyuges.
Si las compras de esas fincas pertenecen a la sociedad de gananciales de los esposos Alien entonces no habría duda de que aunque en el Estado de Nueva Yofik, en el cual se casaron, tenga el marido la administración y libre disposi-ción de los bienes pertenecientes a la sociedad conyugal sería necesario que para vender bienes inmuebles radicados en Puerto Rico obtuviera el consentimiento de su esposa, de acuerdo con los principios establecidos en los casos de Amadeo v. El Registrador, 3 D. P. R. 262 (2a. Ed., pág. 141) y de Colón v. El Registrador, 22 D. D. R. 376.
*372Pero la cuestión aquí no es esa sino la de si las compras lieclias por John W. Alien le pertenecen exclusivamente dado que nuestro Código Civil en su artículo 1322 reputa ganan-ciales todos los bienes del matrimonio, mientras no se pruebe que pertenecen privativamente al marido o a la mujer.
Como está aceptado que en el Estado de New York donde se casaron los esposos Allen no existe la sociedad de ganan-ciales en el matrimonio y que todo lo que el marido adquiere durante él le pertenece, tenemos que llegar a la conclusión de que se ha probado que las fincas en cuestión son de la exclusiva propiedad del marido porque fueron compradas con dinero suyo y por tanto puede disponer de ellas sin el consentimiento de su consorte. Las leyes del Estado donde se contrae el matrimonio son las que regulan los derechos y deberes entre los esposos, principio que también establece nuestro Código Civil en su artículo 9 para los ciudadanos de Puerto Pico, aunque residan en países extranjeros, y el hecho de adquirir bienes inmuebles en un Estado donde se reconoce la sociedad de gananciales entre los esposos no crea entre ellos esa sociedad si en el Estado donde se casaron no existe.
Inspirado en estos principios este tribunal declaró en 1904 en el caso de Antongiorgi v. El Registrador, 6 D. P. R. 492 (2a. Edición, pág. 239) en mi caso igual al presente, que es un principio de derecho internacional privado, admitido por la jurisprudencia de los tribunales y especialmente sancio-nado por el artículo 9 del Código Civil, que la ley personal del individuo es la del país a que pertenece, la que le sigue donde quiera qne se traslade, regulando sus derechos per-sonales, su capacidad para transmitir por actos inter vivos o mortis causae y el régimen de su matrimonip y familia y que aplicando esa doctrina, un ciudadano de cualquier Estado, donde no se halle establecida la sociedad de gananciales, tiene perfecta capacidad para otorgar en Puerto Rico un contrato de venta de finca rústica, adquirida durante el matrimonio, *373sin que por ello infrinja ley o precepto alguno vigente en esta isla referente a la enajenación ele bienes inmuebles.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutcbison.